EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors First Northern Community Bancorp: We consent to the incorporation by reference in the registration statement (No. 333-37874) on Form S-8 of First Northern Community Bancorp of our report dated March15, 2006, with respect to the consolidated statements of operations, stockholders’ equity and comprehensive income, and cash flows of First Northern Community Bancorp and subsidiary for the year ended December31, 2005, which report appears in the December31, 2007, annual report on Form 10-K of First Northern Community Bancorp. /s/ KPMG
